 

————

———_

-20-EF-862T3-KAM Document 115. Filed 01/27/21 Page 1 of 1 PagelD #: 447

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of New York aI

__UNITED STATES ——_______—
Plaintiff
Vv

_ TYSHAWN CORBETT
Defendant

Case No. 20 Cr. 213 (KAM)

See erm’

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to p

Date: ___01/26/2021__ Le Lt

ractice in this court, and I appear in this case as counsel for:

  
 

7Alldorney s signature ‘

Kenneth Montgomery 2923142

Printed name and bar number

198 Rogers Avenue
Brooklyn, NY 11225

Address j

ken@kjmontgomerylaw.com
E-mail address _

(347) 402-7108
FAX number

___(718) 403-9261
Telephone number i.

 

  
